Citation Nr: 1717203	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  06-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim seeking entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for gastritis, also claimed as irritable stomach or bowel syndrome, to include as secondary to service-connected psychiatric disorder, and to include medications taken for the psychiatric disorder.

3.  Entitlement to an initial compensable disability evaluation for a healed scar of the left eyebrow (claimed as a facial laceration).  

4.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

(The issues of entitlement to service connection for cervical and lumbar spine disorders are the subject of a separate decision)


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from December 1970 to April 1974.  

With the exception of the issue for an initial compensable evaluation for a left eyebrow scar, which arises from a March 2004 rating determination, the remaining issues listed on the title page arise from a March 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, the Commonwealth of Puerto Rico.  

As it relates to the March 2005 rating determination, the Board of Veterans' Appeals (Board), in a June 2011 decision, in pertinent part, denied service connection for fatigue, fevers, tinnitus, a lumbar spine disorder, and a cervical spine disorder and found that new and material had been received to reopen the previously denied claim of service connection for a psychiatric disorder.  

Also as it relates to the March 2005 rating determination, the Board, in its June 2011 decision, in pertinent part, found that new and material had been received to reopen the previously denied claim of service connection for a psychiatric disorder.  The Board also remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for left hearing loss as well as the issues of service connection for erectile dysfunction, irritable stomach, headaches, and the newly reopened claim of service connection for a psychiatric disorder, for further development.

The Veteran subsequently appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (joint motion), it was agreed that the issues of service connection for fatigue, fevers, and tinnitus were abandoned.  The issues of service connection for lumbar and cervical spine disorders were to be remanded for further development consistent with the joint motion.  

In February 2012, the Court remanded the issues of service connection for lumbar and cervical spine disorders pursuant to the joint motion and dismissed the issues of service connection for fatigue, fevers, and tinnitus.

The Veteran has revoked his power of attorney for Disabled American Veterans.  The Board notes that the Veteran has a private attorney for the issues listed on the title page of this decision which are the subject of a separate decision but the attorney's representation has been specifically limited to those issues which are the subject of the other decision.  Therefore, the Veteran currently has no representation on those issues which are the subject of this decision.  

In a September 2013 remand, the issues pertaining to headaches; irritable stomach; erectile dysfunction; and a psychiatric disorder, to include depression and a sleep disorder, as well as the issue of whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss were once again remanded as the developed ordered in the June 2011 remand had not been completed.  Further the increased rating for left eyebrow scar was remanded for a contemporaneous evaluation.

In an October 2016 rating decision the AOJ granted service connection for a psychiatric disability rated 30 percent, and granted service connection for erectile dysfunction and headaches, each rated as noncompensable.  Consequently, these issues are no longer before the Board. 

With respect to the PTSD rating, thereafter, in December 2016, the Veteran expressed disagreement with the 30 percent rating via a VA Form 21-0958.  Thus, as will be discussed below, a remand for issuance of a statement of the case (SOC) on this issue is necessary.  See 38 C.F.R. § 19.26 (2016); Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  A November 1998 rating decision denied the reopening of a claim of entitlement to service connection for left ear hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  Evidence associated with the record since the November 1998 rating decision, when considered by itself, or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, and does not raise a reasonable possibility of substantiating the service connection claim for left ear hearing loss.

3.  The Veteran has a current diagnosis of gastritis, which did not manifest until more than a year after discharge from service, is not etiologically related to service, and is not proximately due to or aggravated by the service-connected PTSD or medications taken for psychiatric disability.

4.  The Veteran's left eyebrow scar is 3.0 cm in length, 0.5 cm in width (0.2 in² (1.5 cm²) overall.)  The scar is neither hyperpigmented nor hypopigmented.  The evidence shows the scar is smooth on palpation.  The texture of the scar is normal. The scar's underlying soft tissue is intact.  The scar's skin is soft and flexible.  The scar is not adherent to underlying tissue.  The scar is not painful.  The scar is stable.






CONCLUSIONS OF LAW

1.  The November 1998 rating decision in which the RO denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  As evidence received since the November 1998 final decision is not new and material, the criteria for reopening the previously denied service connection claim for left ear hearing loss are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for gastritis also claimed as irritable stomach or bowel syndrome, to include as secondary to service-connected PTSD/psychiatric disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for an initial compensable rating for the Veteran's left eyebrow scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (Codes) 7800-05 (2002) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the AOJ has substantially complied with the remand directives, and no further action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008).




New and material evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108,which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, a September 1975 rating decision denied the Veteran's service connection claim for left ear hearing loss.  In the decision, the RO determined that the record failed to demonstrate that the Veteran had a left ear hearing loss disability that was related to his active military service.  The Veteran has since filed multiple times to reopen the claim, with denials in June 1996, January 1997, June 1998, November 1998, and most recently, the March 2005 rating decision.  The Veteran did not appeal any of the decisions prior to March 2005, and no new and material evidence was received within one year of any decision.  Therefore, these decisions are final.

The evidence of record at the time of the November 1998 rating decision included the Veteran's statements, service treatment records, to include an April 1974 separation examination report that are negative for complaints, treatment, or findings of a left ear hearing loss; post-service treatment records, to include private and VA, as well as a May 1975 VA audiological evaluation report that documents normal hearing, bilaterally.

Although notified of the denial in a November 1998 letter, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the November 1998 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In December 2004, the Veteran sought to reopen his previously denied claim for service connection for left ear hearing loss.  

Evidence added to the claims file since November 1998 includes additional VA treatment records dated through February 2016; multiple private treatment records from various providers that show no complaints of or treatment for left ear hearing loss; and statements from the Veteran and his representative, on his behalf.
Although the Board finds that all of this evidence is 'new' in that it was not previously before agency decision makers, the Board also determines that this evidence is not 'material' for purposes of reopening the claim for service connection.  Inasmuch as the evidence includes no competent opinion or comment addressing any etiology of claimed left ear hearing loss, the evidence does not relate to the basis for the prior final denial that the Veteran's left ear hearing loss was not shown to be incurred in or aggravated by service.

As for the statements of the Veteran that he has current left ear hearing loss that is medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the November 1998 rating decision.  As such lay assertions are essentially cumulative of lay statements previously of record, they are not "new" for purposes of reopening the claim.  Even if new, however, the Board points out that such assertions, alone, would not provide a sufficient basis to reopen the claim.

The Veteran is certainly competent to report his own symptoms or matters within his personal.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  The Board observes, however, the medical matter of the diagnosis and etiology of any claimed left ear hearing loss is a complex medical matter within the province of trained medical professionals.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to opine as to the etiology of the disability at issue; hence, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for left ear hearing loss are not met, and the November 1998 AOJ denial remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Gastritis/stomach disability

The Veteran contends that his stomach disability is due to service or to his service-connected psychiatric disability.  The medical evidence establishes that the Veteran has a current diagnosis of gastritis.  See the December 2014 VA examination report.  The Veteran is also currently service-connected for PTSD.  The Veteran's service treatment records (STRs), to include an April 1974 separation examination report, do not contain complaints, treatment, or diagnosis for a stomach disability.  

Post-service treatment records to include private treatment as well as VA Outpatient treatment records show intermittent complaints of and treatment for gastritis, however evidence fails to show a relationship between the stomach condition and the Veteran's military service and does not show that the gastritis resulted from, or was aggravated by, a service-connected disability. 

During a VA examination conducted in December 2014 the Veteran stated that since approximately nine years ago he started to notice epigastric burning sensation.  He noted the symptoms after his heart surgery.  He indicated that he notices relief of symptoms with the use of medication.  He reported that he is not sure what worsens the symptoms.  The examiner opined that the Veteran's clinical gastritis is less likely as not (less than 50/50 probability) caused by or a result of, or aggravated by his psychiatric disorder, including any medication required to treat the psychiatric condition.  He reasoned that the Veteran is currently diagnosed with depression and is taking clonazepam and duloxetine.  The examiner noted that depression and the use of clonazepam and duloxetine are not known to cause, aggravate, or are risk factors to develop gastritis. 

As noted, the Veteran has made a general assertion that his gastritis is related to his psychiatric/PTSD.  The Board does not doubt the Veteran's sincerity, but cannot rely on his general assertion regarding the medical nexus of gastritis and his service or the nexus of gastritis to his psychiatric disability because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of gastritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology of gastritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of his gastritis.  An opinion of etiology requires medical knowledge of the complexities of the gastrointestinal system and any effects from a psychiatric disability or medications, and involves objective clinical testing that the Veteran does not have the training to perform.  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing the etiology of his gastritis.

The Board finds the VA examiner's opinion to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  His examination opinion was based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and physical examination.  Moreover, the opinion was rendered after detailed review of the claims file and further discussion with the Veteran regarding his medical history.  The examiner stated the rationale on which his opinion was based.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence to establish a nexus between the gastritis and the PTSD, to include use of medication taken by the Veteran. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for gastritis, to include as secondary to service-connected PTSD, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased rating

Left eyebrow scar

The Veteran contends that the evaluation assigned to his service connected left eyebrow scar does not reflect the impairment it causes.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The record shows that entitlement to service connection for left eyebrow scar was granted in a March 2004 rating decision.  A zero percent (noncompensable) rating was assigned for this disability, effective August 19, 1997, which currently remains in effect.  

The Veteran's left eyebrow scar is evaluated under the rating criteria for scars of the head, face, or neck, or for disfigurement of the head, face, or neck described at 38 C.F.R. § 4.118, Code 7800.  

The rating criteria used to evaluate scars is found at 38 C.F.R. § 4.118, Codes 7800 through 7805.  These criteria have been amended twice since August 19, 1997, the effective date of the grant of service connection for left eyebrow scar.  The first amendments became effective August 30, 2002.  See 67 Fed. Reg. 49, 590 (2002).  The second amendments became effective October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Initially, the revised criteria effective October 23, 2008, were applicable only to claims received by VA on or after that date.  Since then, VA published a correcting amendment to allow Veterans whose scars were rated by VA under the former criteria (versions in effect prior to October 23, 2008) to request evaluation review under the revised criteria.  See 77 Fed. Reg. 2909 (January 20, 2012).  The correcting amendment specifically encompasses claims that have received an initial rating, and are still pending in the appeals process.  Id.  The correction is effective January 20, 2012. 

In this case, the Veteran submitted his claim prior to 2008 and has not requested consideration under the criteria as amended effective October 23, 2008.  As such, only the criteria in effect prior to October 23, 2008, will be considered.  In addition, only those criteria pertaining to scars on the head, face or neck and to scars that are not the result of a burn will be discussed, given that the scar in question is residuals of a non-burn injury and affecting the Veteran's left eyebrow. 

Prior to August 30, 2002, Code 7800 provided a noncompensable rating for slight disfiguring scars of the head, face or neck; a 10 percent evaluation was assigned for moderate disfiguring scars of the head, face or neck.  Other codes also provided for 10 percent ratings, namely if there were superficial scars which were poorly nourished with repeated ulceration (Code 7803); and for scars which were tender and painful on objective demonstration (Code 7804).  Under Code 7805, a scar could also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Codes 7800-7805 (2002).

Effective August 30, 2002, 10 percent evaluations were assigned for disfigurement of the head, face or neck with one characteristic of disfigurement (Code 7800); for superficial unstable (defined as frequent loss of covering of skin over the scar under Note (2)) scars (Code 7803); and for superficial scars which are painful on examination (Code 7804).  As it was under the criteria in effect prior to August 30, 2002, a scar may also be rated based on limitation of function of the part affected (Code 7805). 38 C.F.R. § 4.118, Codes 7800-7805 (2008).
Effective August 30, 2002, only Code 7800 provided ratings in excess of 10 percent.  More specifically a 30 percent rating was assigned for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or: with two or three characteristics of disfigurement. 

The Note following Code 7800 established that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, were: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  The Note following Code 7803 defined an unstable scar as one where, for any reason, there is frequent loss of covering or skin over the scar; and a superficial scar as one not associated with underlying soft tissue damage.  The Note following Code 7804 provided the same definition for superficial scar.  See 38 C.F.R. § 4.118 (2008).

On March 2002 VA examination, the examiner noted a fading scar on the left eyebrow that was 1cm long and 3mm wide and horizontal in shape.  The scar was not tender; there was no adhesion; there was a normal texture; there was no ulceration/breakdown of the skin; there was no elevation or depression of the scar; there was no underlying tissue loss; there was no inflammation, edema, or keloid; there was loss of color; the scar was not cosmetically disfiguring, there are no burns, there was no limitation of function because of the left eyebrow scar, and finally, there was no objective evidence of any other scarring on the left side of the face.  The examiner diagnosed a healed left eyebrow scar.

Private and VA treatment records dated from 1997 to 2016 show no complaints of pain or treatment for the left eyebrow.
The December 2014 VA examination documents a healed scar at the left eyebrow that was not tender; there was no pain, no hypopigmentation or induration, no gross distortion or asymmetry, no abnormalities.  The examiner noted that the scar measures 3.0 cm in length, 0.5 cm in width (0.2 in² (1.5 cm²) overall.).  It was noted the scar is smooth on palpation.  The texture of the scar is normal.  The scar's underlying soft tissue is intact.  The scar's skin is soft and flexible.  The scar is not adherent to underlying tissue.  The scar is stable. 

After careful review of the evidence, the Board finds that a compensable rating for the left eyebrow scar is not warranted under any of the potentially applicable rating codes.  

The Veteran does not have any of the eight characteristics of disfigurement.  The examinations show that the scar is 1-3 centimeters in length and 0.5-3 centimeters in width.  That does not meet the criteria of 13 centimeters in length or 0.6 in width to qualify as disfigurement.  The scar is not elevated or depressed, adherent, hypo- or hyper-pigmented, does not have abnormal texture, missing underlying soft tissue, or induration or inflexibility of the skin.  Furthermore, there is no distortion or asymmetry of the ears.  As there is not at least one characteristic of disfigurement, entitlement to a 10 percent rating is not supported.  38 C.F.R. § 4.118, Code 7800.

The rating criteria of 38 C.F.R. § 4.118, Code 7801 and 38 C.F.R. § 4.118, Code 7802 do not apply to scars of the head.  Both VA examinations found that the scar was not painful, did not result in any limitation of function, and did not result in any other complications.  Therefore, as the criteria for at least a 10 percent rating have not been met under any potentially applicable rating code, the current zero percent rating continues to be assigned.  See 38 C.F.R. §§ 4.31, 4.118, Codes 7804, 7805.  

The Board also observes that higher evaluations may also be warranted based on loss of auricle and/or anatomical loss of one or both eyes; however, there is no evidence of any eye disability.

Further, an additional, separate compensable evaluation under Code 7804 is not warranted unless there is at least one scar that is painful or unstable.  As noted, the scar has not been shown to be painful or unstable.

The Board has considered the Veteran's lay statements.  The Board however concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his service-connected left eyebrow scar.  Such competent evidence concerning the nature and extent of the left eyebrow scar have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, including whether any abnormality has resulted from the left eyebrow scar.  Accordingly, the Board finds that the preponderance of the evidence is against an initial compensable rating for the left eyebrow scar.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his left eyebrow scar.  The Veteran has not reported that he is unable to work due to his left eyebrow scar.  Therefore, the Board finds that a TDIU is not raised by the record.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

New and material evidence has not been received in order to reopen a claim seeking entitlement to service connection for left ear hearing loss, and the appeal is denied.

Service connection for gastritis, also claimed as irritable stomach or bowel syndrome, to include as secondary to service-connected psychiatric disorder, to include medications taken for the psychiatric disorder is denied.

An initial compensable disability evaluation for a healed scar of the left eyebrow (claimed as a facial laceration) is denied.


REMAND

With respect to the claim for the initial rating for the Veteran's psychiatric disability, as indicated in the Introduction, the Board finds that a remand is necessary in order to provide the Veteran with a SOC.  As noted previously, in an October 2016 rating decision, the AOJ granted service connection for a psychiatric disability and assigned a 30 percent rating.  The Veteran submitted a notice of disagreement (NOD) via a VA Form 21-0958 as to the denial.  There is no indication that the AOJ has properly acknowledged the NOD.  Indeed, there has been no Appeals Process Letter sent to the Veteran informing him of the appeals process.  When there has been an initial AOJ adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a SOC on this issue is needed.  Manlincon, supra.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC on the initial rating for his psychiatric disability.  Please advise him of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


